Citation Nr: 1002889	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-37 012	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Appellant's Wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1954 to April 1958.  This appeal is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the Board issued a decision denying the 
Veteran's claim.  As explained below, vacatur of that 
decision is warranted.  The Veteran's claims for an increased 
rating for a hearing disorder and entitlement to a TDIU will 
be addressed in a separate decision.

FINDINGS OF FACT

1. On June 1, 2007, the Board issued a decision denying 
service connection for TDIU.

2.  During the pendency of that appeal, the Veteran had 
requested a hearing before a Veterans Law Judge sitting at 
the local RO.

3.  The Veteran was never afforded a hearing, nor does the 
record demonstrate that he withdrew his hearing request.


CONCLUSION OF LAW

The criteria for vacating the Board's June 1, 2007, decision 
have been met. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.904 (2009).    

In March 2007, the Veteran requested a hearing before the 
Board, seated at the RO.  No hearing was scheduled.  However, 
on June 1, 2007, the Board issued a decision, denying the 
Veteran's claim.  In an August 2007 communication, the 
Veteran filed a motion asking for reconsideration by the 
Board because he had not been afforded his hearing.  In April 
2008, the Board responded to the Veteran's request for 
reconsideration, and determined that the Veteran had not been 
afforded an opportunity to appear at a hearing before the 
Board.  His request for a hearing was granted.  The hearing 
was held on October 9, 2009. 

Based on the above, the Board finds that its decision of June 
1, 2007, as written, failed to provide the Veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the Veteran, the June 2007 decision of the Board 
must be vacated in its entirety, and the Board will 
reconsider the Veteran's claim as if the June 2007 decision 
by the Board had never been issued.  See 38 C.F.R. 
§ 20.904(a)(3).  



ORDER

The June 1, 2007, Board decision addressing the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
vacated.



                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


